PER CURIAM.
Marvin E. Harris appeals the denial of his motion to correct his sentence, filed pursuant to rule 3.800(a), Florida Rules of Criminal Procedure. We find no error in the trial court’s sentence. However, in its judgment, the trial court erroneously designated the degree of appellant’s crime as a life felony. Therefore, we affirm the trial court’s order denying appellant’s motion to correct his sentence but remand this cause with directions to redesignate the degree of appellant’s crime as a first-degree felony rather than a life felony.
AFFIRMED, but REMANDED.
ANSTEAD, LETTS and DELL, JJ„ concur.